FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50483

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01243-MMA

  v.
                                                 MEMORANDUM *
ELIAS TORRES,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Elias Torres appeals from the 57-month sentence imposed following his

guilty-plea conviction for being a deported alien found in the United States, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Torres contends that his sentence is substantively unreasonable due to the

staleness of his prior felony conviction that triggered a 16-level enhancement under

U.S.S.G. §2L1.2(b)(1)(A). We review for plain error. See United States v.

Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009). The district court did not plainly

err, as the record reflects that it considered Torres’ argument in this regard, and

accounted for the age of the prior conviction by reducing his criminal history

category from VI to V, and by granting a two-level downward departure based on a

combination of factors. See United States v. Amezcua-Vasquez, 567 F.3d 1050,

1054-56 (9th Cir. 2009). The sentence is substantively reasonable under the

totality of the circumstances and in light of the sentencing factors set forth in 18

U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     10-50483